DETAILED ACTION

This Office action is in response to the amendment filed June 23, 2022.
Claims 1-20 are pending and have been examined.
Claims 1, 6, 7, 10, 11, 16, 19, and 20 have been amended.
The objections to claims 16-20 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 112 rejections of claims 16-20 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, 11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2019/0058581) in view of Gibson (US 2019/0146847). 

Regarding claim 1, Wood discloses:
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including (see at least paragraph 13): 
provisioning a first transaction node of a plurality of transaction nodes of a hosted permissioned blockchain network for a first consortium member of a plurality of consortium members of the hosted permissioned blockchain network (see at least fig 1; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16); 
provisioning a shared pool of validator nodes of the hosted permissioned blockchain network, wherein the shared pool of validator nodes includes at least one validator node, wherein the shared pool of validator nodes is shared among the plurality of consortium members of the hosted permissioned blockchain network (see at least fig 1; paragraphs 47-50, validators, are similar to mining pools, receiving, validating, and republishing candidate blocks; parachain blocks ratified by appointed validator subgroups), and 
wherein the validator nodes of the shared pool of validator nodes are configured for blockchain transaction validation based on a byzantine fault tolerance (BFT) consensus protocol (see at least paragraph 62); and 
provisioning a second transaction node of the plurality of transaction nodes of the hosted permissioned blockchain network for a second consortium member of the plurality of consortium members of the hosted permissioned blockchain network (see at least fig 1; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16), 
wherein each transaction node of the hosted permissioned blockchain network is separate from each validator node of the hosted permissioned blockchain network (see at least fig 1; paragraph 4 and claim 15),
where the first consortium member is enabled to communicate with the first transaction node and the second consortium member is enabled to communicate with the second transaction node, and (see at least figure 1, paragraph 4, and claim 15)
However, Wood does not explicitly disclose, but Gibson discloses:
wherein each of the first consortium member and the second consortium member are prohibited from communicating with the shared pool of validator nodes (see at least fig 1A and paragraph 39, job manager manages a plurality of jobs and resources for the multiple jobs and job manager can obtain processing resources from the external resource pool and provide them to the job.  Note the job does not access the external resource pool directly but through the job manager)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood by adapting the teachings of Gibson to include a manager to provide a node/job with resources from a resource pool.  The combination allows for improved functionality and security by having a central point of access for the resource pool as opposed to each individual node accessing the resource pool.

Regarding claim 2, the rejection of claim 1 is incorporated, and Wood further discloses:
the actions further including: providing the first consortium member access to the first transaction node via an exposed remote procedure call (RPC) endpoint of the first transaction node (see at least paragraph 55)

Regarding claim 5, the rejection of claim 1 is incorporated, and Wood further discloses:
wherein the device is part of a distributed system that operates as a resource provider (see at least paragraphs 3 and 4)

Regarding claim 6, the rejection of claim 1 is incorporated, and Wood further discloses:
the actions further including: receiving a request for a first blockchain transaction; via at least one of the plurality of transaction nodes of the hosted permissioned blockchain network, performing the first blockchain transaction; via the shared pool of validator nodes, performing validation on the first blockchain transaction based on the BFT consensus protocol; and responsive to successful validation of the first blockchain transaction based on the BFT consensus protocol, via the shared pool of validator nodes, committing the first blockchain transaction (see at least paragraphs 3 and 4; fig 1; paragraphs 47-51; paragraphs 54-56)

Regarding claim 7, the rejection of claim 6 is incorporated, and Wood further discloses:
the actions further including: receiving a blockchain query associated with the hosted permissioned blockchain network; and via at least one of the plurality of transaction nodes of the hosted permissioned blockchain network, responding to the hosted permissioned blockchain network (see at least paragraph 55)

Regarding claim 10, Wood discloses:
managing a cloud-hosted permissioned blockchain network that includes transaction nodes for consortium members of the cloud-hosted permissioned blockchain network, and further includes a shared pool of validator nodes, wherein each transaction node of the cloud-hosted permissioned blockchain network is separate from each validator node of the cloud-hosted permissioned blockchain network, and (see at least fig 1; paragraphs 3 and 4; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16; paragraph 4 and claim 15)
wherein a first consortium member of the consortium members is enabled to communicate with a first transaction node of the transaction nodes and a second consortium member of the consortium members is enabled to communicate with a second transaction node of the transaction nodes, and (see at least figure 1, paragraph 4, and claim 15)
wherein managing the cloud-hosted permissioned blockchain network includes: via at least one of the transaction nodes of the cloud-hosted permissioned blockchain network, responsive to receiving requests for blockchain transactions, performing the blockchain transactions (see at least fig 1; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16); and 
via the validator nodes of the shared pool of validator nodes, performing validation on the performed blockchain transactions based on a byzantine fault tolerance (BFT) consensus protocol; and via the validator nodes of the shared pool of validator nodes, responsive to successful validation of the blockchain transactions based on the BFT consensus protocol, committing the blockchain transactions (see at least fig 1; paragraphs 47-50, validators, are similar to mining pools, receiving, validating, and republishing candidate blocks; parachain blocks ratified by appointed validator subgroups; paragraph 62)
However, Wood does not explicitly disclose, but Gibson discloses:
wherein each of the first consortium member and the second consortium member are prohibited from communicating with the shared pool of validator nodes (see at least fig 1A and paragraph 39, job manager manages a plurality of jobs and resources for the multiple jobs and job manager can obtain processing resources from the external resource pool and provide them to the job.  Note the job does not access the external resource pool directly but through the job manager)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood by adapting the teachings of Gibson to include a manager to provide a node/job with resources from a resource pool.  The combination allows for improved functionality and security by having a central point of access for the resource pool as opposed to each individual node accessing the resource pool.

Regarding claim 16, Wood discloses:
hosting a first blockchain member of a hosted permissioned blockchain network for a first consortium member of a plurality of consortium members of the hosted permissioned blockchain network, wherein the first blockchain member includes a first transaction node of a plurality of transaction nodes of the hosted permissioned blockchain network (see at least fig 1; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16); 
hosting a shared pool of validator nodes of the hosted permissioned blockchain network, wherein the shared pool of validator nodes includes at least one validator node, wherein the shared pool of validator nodes is shared among the plurality of consortium members of the hosted permissioned blockchain network (see at least fig 1; paragraphs 47-50, validators, are similar to mining pools, receiving, validating, and republishing candidate blocks; parachain blocks ratified by appointed validator subgroups), and 
wherein each validator node of the shared pool of validator nodes is configured for blockchain transaction validation based on a byzantine fault tolerance (BFT) consensus protocol (see at least paragraph 62); and 
hosting a second blockchain member of the hosted permissioned blockchain network for a second consortium member of the plurality of consortium members of the hosted permissioned blockchain network, wherein the second blockchain member includes a second transaction node of the plurality of transaction nodes of the hosted permissioned blockchain network (see at least fig 1; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16), 
wherein each transaction node of the hosted permissioned blockchain network is separate from each validator node of the hosted permissioned blockchain network (see at least fig 1; paragraph 4 and claim 15)
where the first consortium member is enabled to communicate with the first transaction node and the second consortium member is enabled to communicate with the second transaction node, and (see at least figure 1, paragraph 4, and claim 15)

However, Wood does not explicitly disclose, but Gibson discloses:
wherein each of the first consortium member and the second consortium member are prohibited from communicating with the shared pool of validator nodes (see at least fig 1A and paragraph 39, job manager manages a plurality of jobs and resources for the multiple jobs and job manager can obtain processing resources from the external resource pool and provide them to the job.  Note the job does not access the external resource pool directly but through the job manager)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood by adapting the teachings of Gibson to include a manager to provide a node/job with resources from a resource pool.  The combination allows for improved functionality and security by having a central point of access for the resource pool as opposed to each individual node accessing the resource pool.

Regarding claims 11, 13, 14, 17, 19, and 20, the scope of the instant claims does not differ substantially from that of claims 1, 2, 6, and 7.  Accordingly, claims 11, 13, and 14 are rejected for the same reasons as set forth in the rejections of claims 2, 7, and 1, respectively, and claims 17, 19, and 20 are rejected for the same reasons as set forth in the rejections of claims 2, 6, and 7, respectively.

Claims 3, 4, 8, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2019/0058581) in view of Gibson (US 2019/0146847) as applied to claims 1, 10, 14, and 16 above, and further in view of Zhang (Consensus Algorithms: PoA, IBFT or Raft?).

Regarding claim 3, the rejection of claim 1 is incorporated.  However, Wood as modified does not explicitly disclose, but Zhang discloses:
wherein the BFT consensus protocol is an Istanbul byzantine fault tolerance consensus protocol (see at least page 9, paragraph 1, IBFT into Quorum popular consensus algorithm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wood by adapting the teachings of Zhang to include IBFT.  The combination allows the use of IBFT which supports transaction finality and short block intervals and allows user choice of consensus algorithms (Zhang page 9, first paragraph and page 3).

Regarding claim 4, the rejection of claim 1 is incorporated.  However, Wood as modified does not explicitly disclose, but Zhang discloses:
wherein the hosted permissioned blockchain network uses at least one of a Quorum-based blockchain platform or a Hyperledger-Besu-based blockchain platform (see at least page 9, paragraph 1, IBFT into Quorum popular consensus algorithm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wood by adapting the teachings of Zhang to include IBFT.  The combination allows the use of IBFT which supports transaction finality and short block intervals and allows user choice of consensus algorithms (Zhang page 9, first paragraph and page 3).

Regarding claim 8, the rejection of claim 1 is incorporated.  However, Wood as modified does not explicitly disclose, but Zhang discloses:
wherein provisioning the shared pool of validator nodes is accomplished such that a cardinality of the shared pool of validator nodes is 3N + 1, wherein N is a non-negative integer (see at least page 9, last paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wood by adapting the teachings of Zhang to include IBFT.  The combination allows the use of IBFT which supports transaction finality and short block intervals and allows user choice of consensus algorithms (Zhang page 9, first paragraph and page 3).

Regarding claim 9, the rejection of claim 8 is incorporated.  However, Wood as modified does not explicitly disclose, but Zhang discloses:
the actions further including: querying the first consortium member for a minimum acceptable fault tolerance of validator nodes; and -20-11/1/2019DOCKET NO: 407427-US-NPPATENT APPLICATION receiving, from the first consortium member, the minimum acceptable fault tolerance of validator nodes for the first consortium member, wherein provisioning the shared pool of validator nodes is accomplished such that N is the minimum acceptable fault tolerance of validator nodes (see at least pages 9-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wood by adapting the teachings of Zhang to include IBFT.  The combination allows the use of IBFT which supports transaction finality and short block intervals and allows user choice of consensus algorithms (Zhang page 9, first paragraph and page 3).

Regarding claims 12, 15, and 18, the scope of the instant claims does not differ substantially from that of claims 3 and 8.  Accordingly, claims 12 and 15 are rejected for the same reasons as set forth in the rejections of claims 3 and 8, respectively, and claim 18 is rejected for the same reasons as set forth in the rejection of claim 3. 

Response to Arguments
Rejection of claims under §102(a)(1) and §103:
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194